Citation Nr: 0718335	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for lung disability claimed 
as secondary to chemical exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran had over 25 years active duty service (including 
a period of service in Vietnam) ending with his retirement in 
February 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2005, a 
statement of the case was issued in April 2005, and a 
substantive appeal was received in April 2005.   

The veteran was scheduled to testify before the Board at a 
May 2006 hearing.  He failed to report for the hearing or 
offer good cause for his failure to report.  

FINDING OF FACT

Chronic lung disability was not manifested during the 
veteran's active duty service, nor is any current chronic 
lung disability causally related to service, to include 
chemical exposure or herbicide exposure. 


CONCLUSION OF LAW

Chronic lung disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§1101, 
 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) charges VA 
with a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant..  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a) (2005); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The record shows that a letter was furnished to the appellant 
in October 2003, regarding the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  The October 2003 letter also implicitly notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  The October 2003 letter was also 
furnished to the appellant prior to the July 2004 rating 
decision which gives rise to this appeal; it was therefore 
timely notice.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).  The Board finds that timely and adequate VCAA notice 
was furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   The present appeal involved the appellant 
contention that an earlier effective date is warranted.  She 
has been fully advised of effective date criteria and has had 
a fair opportunity to advance her appeal for an earlier 
effective date.  In this particular case, for reasons 
hereinafter explained, the Board finds that the preponderance 
of the evidence is against service connection for lung 
disability.  Therefore, any questions as to an effective date 
and rating to be assigned are rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post-service medical records.  
With regard to the lung disability issue, the veteran has 
been afforded a VA examination and an etiology opinion has 
been obtained.  The record as it now stands includes 
sufficient competent evidence to decide the claim and no 
further assistance to the veteran is required. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, applicable law provides that a veteran who, 
during active service, served during a certain time period in 
the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116; See also Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  Regulations further provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The veteran advances two separate theories as to why service 
connection should be granted for a current lung disability.  
First, he points to an incident during service in 1995 in 
which he was exposed to chemicals when a fire extinguisher 
accidentally discharged.  Secondly, later in the appeal 
process the veteran asserted that he may have lung disability 
due to herbicide exposure during his Vietnam service. 

With regard to the fire extinguisher incident, service 
medical records do document such an incident in the summer of 
1995.  It was reported that the veteran had been coughing 
since the incident.  A chest x-ray was ordered and no 
significant chest findings were discovered.  The lungs were 
described as well inflated, and no definite infiltrates, 
nodules or effusions were seen.  

The Board notes that service medical records show treatment 
for allergic rhinitis with a few episodes of bronchitis 
(March 1976, December 1991, November 1993, and January 1995); 
upper respiratory infections; and chest pain.  

In February 2003, the veteran was hospitalized for a 
pulmonary embolism.  Multiple right lung pulmonary nodules 
were also diagnosed.  It appears that the veteran is arguing 
that the nodules are related to service.  

The veteran underwent VA examination in May 2004.  With 
regard to the 2003 pulmonary embolus, the examiner reported 
that this had resolved without current chronic sequelae and 
that it was not likely related to the fire extinguisher 
exposure.  With regard to the fire extinguisher incident, the 
examiner commented that there was insufficient clinical 
evidence at present to warrant a diagnosis of any acute or 
chronic pulmonary condition causally related to the discharge 
of a fire extinguisher in 1995.  The VA examiner proceeded to 
discuss the likely chemical components used in fire 
extinguishers and opined that some of these could certainly 
cause acute pulmonary irritation as evidenced by the 
veteran's cough for several months following exposure.  The 
examiner also opined that such exposure could conceivably 
cause reactive airway disease (e.g., asthma).  However, the 
examiner stated that there is no evidence that such exposure 
would affect clotting resulting in a pulmonary embolus and 
that the veteran's pulmonary function tests did not support a 
diagnosis of any chronic reactive airway condition.   

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  The question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Questions of medical causation also must be 
addressed by medical personnel.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In other words, with regard to such 
medical questions the Board must rely on the findings and 
opinions of trained medical personnel.  

In the present case there is a persuasive medical opinion to 
the effect that neither the pulmonary embolus nor the lung 
nodules are causally related to the fire extinguisher 
incident during service.  The examiner based these opinions 
on a review of pertinent records as well as current clinical 
and special test findings.  Significantly, there does not 
appear to be any medical evidence of record refuting the 
examiner's opinions.  

With regard to the veteran's contentions regarding herbicide 
exposure, the VA examination does not document any lung 
disability which falls within the regulatory presumptions.  
No respiratory cancers were diagnosed.  

The Board notes that in Combee v. Brown, the United States 
Court of Appeals for the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
However, there is no medical evidence to suggest any nexus 
between any current chronic lung disability and exposure to 
herbicides in the early years of the veteran's service.  
There is no continuity of symptoms during and after service 
to suggest such a link.  

The Board understands the veteran's contentions and 
acknowledges his many years of honorable service.  However, 
based on the totality of the record the Board is compelled to 
conclude that the preponderance of the evidence is against a 
finding that any current chronic lung disability is causally 
related to any incident of his active duty service. 


ORDER

The appeal is denied. 



__________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


